DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3 and 4 are cancelled.  Claims 1, 5 and 6 are amended.  Claims 1, 2 and 5-10 are pending.

Allowable Subject Matter
Claims 1, 2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the second mirror is a pixelized mirror.

Claims 2 and 5-10 are allowed as being dependent on claim 1.

The closest prior art Monarth et al. (EP 2977291) discloses a public transport vehicle (rail vehicle 1 of fig. 1) comprising at least one side bay equipped with a window (door 2 has windows; illustrated in fig. 2), and a display device (projection devices 11 of fig. 3) for displaying at least one item of information on the window (illustrated in fig. 2), wherein the display device comprises: an image projector that emits light rays (para. 0057; the projection devices 11 can project the information onto the floor of a platform located behind the door or project it onto the floor of the vehicle); however, Monarth fails to teach or render obvious the combination wherein the light rays emitted by the image projector toward the second mirror, and the second mirror being arranged to reflect the light rays reflected by the first mirror, toward the window, and wherein the second mirror is a pixelized mirror.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        6 April 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882